internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si br 1-plr-105856-99 date apr legend d1 d2 state this responds to your representative's letter dated date written on behalf of x requesting a ruling that x's s_corporation status will be effective as of d2 facts x incorporated under state law on d1 x did not start doing business and had neither shareholders nor assets until d2 x's shareholders intended that x be a subchapter_s_corporation for its tax_year beginning d2 however the s_corporation_election under sec_1362 of the internal_revenue_code was not filed timely x requests a ruling that it will be recognized as a subchapter_s_corporation effective d2 pursuant to sec_1362 otsb plr-105856-99 law and analysis sec_1362 provides that a small_business_corporation may elect to bea subchapter_s_corporation section b provides the rule on when a subchapter_s_election will be if a subchapter_s_election is made within the first two and one-half months of effective a corporation's taxable_year then that corporation will be treated as a subchapter_s_corporation for the year in which the election is made ifa subchapter sdollar_figure election is made after the first two and one-half months of a corporation's taxable_year then that corporation will not be treated as a subchapter_s_corporation until the taxable_year after the year in which the subchapter_s_election is made sec_1362 provides that if no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and effective as of the first day of that taxable_year x's subchapter_s_corporation election was not filed timely for the election to be effective as of its taxable_year beginning on d2 nevertheless x has established reasonable_cause for not making a timely election and is entitled to relief under sec_1362 conclusions based solely on the facts submitted and representations made and assuming that x otherwise qualifies as a subchapter_s_corporation as of d2 and x's shareholders make any adjustments to their federal_income_tax returns necessary to comply with this ruling we conclude that x will be recognized as a subchapter_s_corporation effective for the period beginning on d2 please file a completed form_2553 with a copy of this ruling attached reflecting x's election of subchapter_s_corporation status as of d2 with the applicable service_center within days from the date of this letter except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x otherwise satisfies the subchapter_s_corporation eligibility requirements pursuant to a power_of_attorney on file with our office a copy of this ruling letter is being sent to x's authorized representative of57 plr-105856-99 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent daniel j coburn assistant to the branch chief branch office of the chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes original form_2553 25k
